Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”) is entered into as of
November 18, 2008 (the “Effective Date”) by and between NovaRay Medical, Inc., a
Delaware corporation with its principal place of business at 39655 Eureka Drive,
Newark, California 94560 (“Company”) and William Frederick, who resides in
Newark, California 94560 (“Executive”) (collectively, the “parties”).

RECITALS

WHEREAS, Executive desires to be employed by the Company and the Company desires
to employ the Executive pursuant to the terms and conditions herein.

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Employment. Company shall employ Executive as of December 8, 2008 and
Executive hereby accepts such employment, upon the terms and conditions set
forth herein.

2. Duties.

2.1. Position. Executive shall be employed by the Company to render services to
the Company in the position of Chief Financial Officer reporting to the
Company’s Chief Executive Officer. Executive shall prepare and is responsible
for monthly, quarterly and annual financial statements of the Company and notes
thereto; for filing of required documents with the U.S. Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933 and Securities Exchange
Act of 1934, as amended; for developing and implementing appropriate internal
control procedures; for investor relations activity of the Company including
without limitation analyst conference calls, investor conferences,
communications with research analysts and financial press releases; and for
financial and budgetary planning of the Company. Executive shall perform
faithfully and diligently such duties, as well as such duties and
responsibilities as are normally related to such position in accordance with the
standards of the industry and any additional duties now or hereafter assigned to
Executive by the Company. Executive also agrees to serve under additional
offices, capacities or as a director of Company or any subsidiary upon request,
without further compensation. Company reserves the right to reasonably modify
Executive’s duties at any time in its sole discretion.

2.2. Best Efforts/Full-time. Executive will expend Executive’s best efforts on
behalf of Company, and will abide by all practices, policies and decisions made
or modified by Company from time to time in the Company’s sole discretion, as
well as all applicable federal, state and local laws, regulations or ordinances.
Executive will act in the best interest of Company at all times. Executive shall
devote Executive’s full business time and efforts to the performance of
Executive’s assigned duties, unless Executive notifies Company in advance of
Executive’s desire to engage in other work or business activities and receives
Company’s express written consent to



--------------------------------------------------------------------------------

do so. Except upon the prior written consent of the Company, Executive will not,
during the term of this Agreement, (i) accept any other employment, or engage,
directly or indirectly, in any activity, paid or unpaid, that creates an actual
or potential conflict of interest with Company (including but not limited to any
work or business activity that is or might be competitive with, or that might
place Executive in a competing position to that of Company) or that might
interfere with Executive’s duties and responsibilities hereunder.

2.3. Work Location. Executive’s principal place of work shall be located in
Newark, California, at Company’s offices.

3. Term. The employment relationship pursuant to this Agreement shall be for an
initial term commencing on December 1, 2008 and continuing until terminated in
accordance with Section 7 below.

4. Compensation.

4.1. Salary. As compensation for the proper and satisfactory performance of all
duties to be performed by Executive hereunder, Company shall pay to Executive a
base salary of $225,000.00 per year, less applicable withholdings, payable in
accordance with the normal payroll practices of Company (the “Base Salary”). The
Base Salary shall be paid in accordance with the Company’s regularly established
payroll practice. In the event Executive’s employment under this Agreement is
terminated by either party, for any reason, Executive will be entitled to
receive his Base Salary earned through the date of such termination.

4.2. Incentive Compensation. Executive may be granted incentive compensation in
the Company’s discretion. If Company, in its sole and absolute discretion,
grants Executive incentive compensation, the terms, amount and payment of such
incentive compensation will be determined solely by Company. The Company shall
recommend to the Board of Directors that Executive be eligible for incentive
compensation for the first year of employment targeted at twenty-five percent
(25%) of Executive’s base salary, with total compensation targeted at $281,250.
Incentive compensation may be payable in either cash or stock of the Company or
any combination thereof at the election of the Company and pursuant to terms and
conditions established by the Board of Directors of the Company.

4.3. Stock Options. Executive may be granted stock options from time to time in
the discretion of Company subject to the terms and conditions of a Company
approved stock option plan and pursuant to the stock option agreement under
which such options are granted. The Company shall recommend to the Board of
Directors that Executive be provided with an option to purchase 150,000 shares
of the Common Stock of the Company. This recommendation will be considered for
approval at the Company’s next Board of Directors meeting in December 2008.
Executive’s entitlement to any stock options that may be approved is conditioned
upon Executive’s signing of the Stock Option Agreement and is subject to its
terms and the terms of the Company’s Stock Incentive Plan under which the
options are granted, including vesting requirements of twenty-five percent
(25%) after continued employment of one full year and 1/48 after each full month
of continued employment thereafter.



--------------------------------------------------------------------------------

4.4. Performance and Salary Review. Company will periodically review Executive’s
performance on no less than an annual basis. Executive’s salary or other
compensation may be adjusted from time to time in Company’s sole and absolute
discretion.

5. Customary Fringe Benefits. Executive will be eligible for all customary and
usual fringe benefits generally available to similarly-situated executives of
Company subject to the terms and conditions of Company’s benefit plan documents
as may be amended from time to time in the Company’s sole discretion. Company
reserves the right to modify or eliminate the benefits on a prospective basis,
at any time, effective upon notice to Executive.

6. Termination of Employment.

6.1. Termination for Cause by Company. Company may terminate Executive’s
employment immediately at any time for Cause if: (a) Executive engages in any
acts or omissions constituting gross negligence, recklessness, physical harm to
any person, breach of trust, willful misconduct or dishonesty or engages in
conduct that is in bad faith and materially injurious to the Company, including
but not limited to, misappropriation of trade secrets, fraud or embezzlement;
(b) Executive breaches a material term of this Agreement; (c) Executive is
convicted of or enters a plea of nolo contendere for fraud, misappropriation or
embezzlement, or of any crime or engaging in any conduct which Company, in its
discretion, determines has or may adversely impact Company; (d) Executive
breaches his fiduciary duties toward Company; (e) Executive breaches or violates
his obligations under the Confidential Information and Invention Assignment
Agreement referenced in Section 8 below; (f) Executive persistently fails to
satisfactorily perform his duties and responsibilities; (g) Executive refuses to
follow or implement a specific, lawful direction or order of the Company or its
Board of Directors provided that the Company notifies the Company’s independent
registered public accounting firm of such direction or order upon such refusal
by Executive and Executive continues such refusal after such notification;
(h) the Company restates any financial statement filed with the SEC after
December 1, 2008 or note thereto resulting from, arising out of or in connection
with any negligent act or omission of Executive and the Company files a
notification of Non-Reliance on Previously Issued Financial Statements or a
Related Audit Report or Completed Interim Review under Form 8-K, other than
restatements solely caused by accounting rule changes effected after the filing
date of such financial statement or note or restatements to the Annual Report on
Form 10-K for the year ending December 31, 2008 or any year prior to such year;
or (i) Executive dies or becomes mentally or physically incapacitated and cannot
perform the essential functions and duties of his position. In the event
Executive’s employment is terminated in accordance with this Section 6.1,
Executive shall be entitled to receive only (x) his Base Salary then in effect,
earned through the date of such termination, (y) benefits coverage through the
date of such termination, and (z) reimbursement of business expenses properly
incurred prior to the date of such termination and submitted in accordance with
the Company’s policies (collectively referred to as “Standard Entitlements”).
All benefits and perquisites of employment shall cease as of the date of
termination, and all other Company obligations to Executive pursuant to this
Agreement will become automatically terminated and completely extinguished on
the date of termination. Without limiting the foregoing, in the event of a
termination for Cause, Executive will not be eligible to receive the Severance
Benefits or any part thereof described in subparagraph 6.2 or 6.4 below.



--------------------------------------------------------------------------------

6.2. Termination Without Cause By Company/Severance. Executive’s employment with
the Company shall be “at-will” at all times. The Company may terminate
Executive’s employment under this Agreement without Cause at any time without
any advance notice, for any reason or no reason at all, notwithstanding anything
to the contrary contained in or arising from any statements, policies or
practices of the Company relating to the employment, discipline or termination
of its employees. In the event of such termination, Executive will receive the
Standard Entitlements plus the following Severance Pay: (a) three (3) months of
Executive’s Base Salary then in effect on the date of termination, payable in
the form of salary continuation, and three (3) months of Executive’s health care
benefits then in effect on the date of termination provided the cost to the
Company of such health care benefits does not exceed the cost in effect on the
date of termination and for such salary continuation and such health care
benefits, provided such termination occurs after seven (7) months of continued
employment with the Company and (b) an additional three (3) months of
Executive’s Base Salary then in effect on the date of termination, payable in
the form of salary continuation, and an additional three (3) months of
Executive’s health care benefits then in effect on the date of termination
provided the cost to the Company of such health care benefits does not exceed
the cost in effect on the date of termination and for such salary continuation
and such health care benefits, provided such termination occurs after twelve
(12) months of continued employment with the Company (the “Severance Pay”). The
Severance Pay will be payable in accordance with Company’s regular payroll
cycle. If Executive breaches any provision of Section 7, 8 or 9 during any
period in which Executive receives Severance Pay, Executive shall immediately
cease to be entitled to receive such Severance Pay. Executive’s receipt of the
Severance Pay will be contingent upon: (x) Executive’s compliance with all
surviving provisions of this Agreement as specified in subparagraph 14.7 below;
and (y) Executive’s execution of a full general release in a form provided by
the Company, releasing all claims, known or unknown, that Executive may have
against Company arising out of or any way related to Executive’s employment or
termination of employment with Company. All other Company obligations to
Executive pursuant to this Agreement will become automatically terminated and
completely extinguished.

6.3. Voluntary Resignation By Executive. Executive may voluntarily resign
Executive’s position with Company at any time on thirty (30) days advance
written notice. The Company shall have the option, in its sole discretion, to
make Executive’s termination effective at any time prior to the end of such
notice period as long as the Company pays Executive’s Base Salary through the
last day of the thirty (30) day notice period. In the event of Executive’s
resignation, Executive shall be entitled to receive only the Standard
Entitlements. All other Company obligations to Executive pursuant to this
Agreement will become automatically terminated and completely extinguished. In
addition, in the event Executive resigns from his employment with the Company,
Executive will not be entitled to receive the Severance Pay or Severance
Benefits described in Section 6.2 or 6.4 herein.

6.4. Termination of Executive Following Change In Control.

(a) Severance Benefits. If Executive’s employment is terminated by Company
without Cause or by Executive for Good Reason (as that term is defined below)
within one year after a Change in Control (as that term is defined below),
Executive shall be entitled to receive the



--------------------------------------------------------------------------------

Standard Entitlements. In addition, Executive also shall receive in lieu of any
Severance Pay, salary continuation or health care benefits set forth in
Section 6.2 above (i) twelve (12) months of Executive’s Base Salary then in
effect on the date of termination, payable in the form of salary continuation;
(ii) twelve (12) months of Executive’s health care benefits then in effect on
the date of termination provided the cost to the Company of such health care
benefits does not exceed the cost in effect on the date of termination; and
(iii) full accelerated vesting of all stock options, provided Executive complies
with the conditions set forth in subparagraph 6.2(x)-(y) above. The Severance
Pay will be payable in accordance with Company’s regular payroll cycle. If
Executive breaches any provision of Section 7, 8 or 9 during any period in which
Executive receives Severance Pay, Executive shall immediately cease to be
entitled to receive such Severance Pay. All other Company obligations to
Executive pursuant to this Agreement will become automatically terminated and
completely extinguished as of the date of termination.

(b) Good Reason. Executive’s termination shall be for “Good Reason” if Executive
provides written notice to Company of the Good Reason within six (6) months of
the event constituting Good Reason and provides Company with a period of twenty
(20) days to cure the Good Reason and Company fails to cure the Good Reason
within that period. For purposes of this Agreement, “Good Reason” shall mean any
of the following events if (i) the event is effected by Company without the
consent of Executive and (ii) such event occurs after a Change in Control (as
hereinafter defined): (A) a change in Executive’s position with Company which
materially reduces Executive’s duties or responsibilities; (B) a material
reduction in Executive’s Base Salary, except for reductions that are comparable
to reductions generally applicable to similarly situated executives of Company;
or (C) a relocation of Executive’s principal place of employment by more than
fifty (50) miles.

(c) 280G. If, due to the benefits provided under Section 6.4(a) above and/or any
other benefits, Executive is subject to any excise tax due to characterization
of any amounts payable under Section 6.4(a) and/or any other benefits as excess
parachute payments pursuant to Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), Executive may elect, in Executive’s sole
discretion, to reduce the amounts payable under Section 6.4(a) and/or any other
benefits in order to avoid any “excess parachute payment” under
Section 280G(b)(1) of the Code.

(d) Change of Control. A Change of Control is defined as any one of the
following occurrences but excluding an occurrence resulting from or arising out
of an equity financing of the Company:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than the Company, a
trustee or other fiduciary holding securities of Company under an employee
benefit plan of Company or by a person or persons that directly or indirectly
controls, is controlled by, or is under common control with, the Company,
becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Exchange Act) of the securities of Company representing more than fifty percent
(50%) of the Company’s then-outstanding Common Stock, the Company’s Common Stock
issuable upon conversion of its then outstanding Preferred Stock and Preferred
Stock issuable upon exercise of then-outstanding warrants, and the Company’s
Common Stock issuable upon exercise of then-outstanding warrants and stock
options; or



--------------------------------------------------------------------------------

(ii) The Company is party to a merger or consolidation that results in the
holders of voting securities of Company outstanding immediately prior thereto
failing to continue to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) less than 50% of the
combined voting power of the voting securities of Company or such surviving
entity outstanding immediately after such merger or consolidation.

6.5. Termination Obligations. Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company. Following any termination of employment, Executive
shall reasonably cooperate with the Company in the winding up of pending work on
behalf of the Company and the orderly transfer of work to other employees.
Executive shall also cooperate with the Company in the defense of any action
brought by any third party against the Company that relates to Executive’s
employment by the Company.

7. Competitive Employment. During the term of Executive’s employment with
Company, and during any period during which Executive is receiving Severance Pay
or Severance Benefits from Company (pursuant to Sections 6.2 or 6.4(a)),
Executive agrees that Executive will not directly compete with Company in any
way, and will not act as an officer, director, executive, consultant, or agent
of any business enterprise of the same nature as, or which is in direct
competition with, the business in which Company is now engaged or in which
Company becomes engaged during the term of Executive’s employment with Company,
as may be determined by Company in its reasonable discretion. Further, Executive
agrees not to refer any customer or client or potential customer or potential
client to competitors of Company without Company’s written consent during the
term of Executive’s employment with Company or during any period in which
Executive is receiving Severance Pay or Severance Benefits from Company
(pursuant to Section 6.2 or 6.4(a)).

8. Confidentiality and Proprietary Rights. Executive agrees to abide by
Company’s Proprietary Rights policies and to protect the intellectual property
of Company. Executive has signed, contemporaneously with the execution of this
Agreement, a Confidential Information and Invention Assignment Agreement, which
is incorporated herein by this reference.

9. Non-Solicitation.

9.1. Non-Solicitation of Employees and Independent Contractors. Executive agrees
that during Executive’s employment with Company and for a period of one year
after the termination of Executive’s employment with Company for any reason, in
addition to Executive’s other obligations hereunder or under the Confidential
Information and Invention Assignment Agreement, Executive will not directly or
indirectly, separately or in association with others, interfere with, impair,
disrupt or damage Company’s relationship with any employee or independent
contractor; solicit, induce, recruit or encourage any of Company’s employees or
independent contractors to discontinue their employment or services with
Company; or cause others to solicit, induce, recruit or encourage any of
Company’s employees or independent contractors to discontinue their employment
or services with Company.



--------------------------------------------------------------------------------

9.2. Non-Solicitation of Customers. Executive acknowledges that proprietary
information about Company’s customers is confidential and constitutes trade
secrets of Company. Executive agrees that during Executive’s employment with
Company and for a period of one year following the termination of Executive’s
employment with Company, in addition to Executive’s other obligations hereunder
or under the Confidential Information and Invention Assignment Agreement,
Executive will not, either directly, separately or in association with others,
do any of the following: (i) make known, to any person, firm or corporation, the
names and addresses of any of the customers of Company or contacts of Company or
any other information pertaining to such persons; (ii) call on, solicit, take
away, divert or attempt to call on, solicit, take away or divert any business
with any customers, client members, business partners or suppliers of Company on
whom Executive called or with whom Executive became aware or acquainted during
Executive’s association with Company, whether for Executive or for any other
person, firm or corporation; or (iii) use or make known to any person or entity,
the strategies, tactics, practices, and procedures by which Company does
business.

10. Injunctive Relief. Executive acknowledges that Executive’s breach of the
covenants contained in Sections 8 and 9 (collectively “Covenants”) would cause
irreparable injury to Company and agrees that in the event of any such breach,
Company shall be entitled to seek temporary, preliminary and permanent
injunctive relief without the necessity of proving actual damages or posting any
bond or other security, in addition to whatever remedies it may have in law, in
equity, or otherwise.

11. Return of Company Property. On termination of employment with Company for
whatever reason, or at the request of Company before termination, Executive
agrees to promptly deliver to Company all records, files, computer disks,
memoranda, documents, lists and other information regarding or containing any
Proprietary Information (as defined in the Confidential Information and
Invention Assignment Agreement executed herewith), including all copies,
reproductions, summaries or excerpts thereof, then in Executive’s possession or
control, whether prepared by Executive or others. Executive also agrees to
promptly return, upon termination or at any time upon Company’s request, any and
all Company property issued to Executive, including but not limited to
computers, facsimile transmission equipment, cellular phones, keys and credits
cards. Executive further agrees that should Executive discover any Company
property or Proprietary Information in Executive possession after Executive’s
termination and departure from Company, Executive agrees to return it promptly
to Company without retaining copies or excerpts of any kind.

12. No Violation of Rights of Third Parties. Executive warrants that Executive’s
performance of all the terms of this Agreement does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by Executive prior to Executive’s employment with Company. Executive
agrees not to disclose to Company, or induce Company to use, any confidential or
proprietary information or material belonging to any previous employers or
others. Executive warrants that Executive is not a party to any other agreement
that will interfere with Executive’s full compliance with this Agreement.
Executive further agrees not to enter into any agreement, whether written or
oral, in conflict with the provisions of this Agreement.



--------------------------------------------------------------------------------

13. Agreement to Arbitrate. Executive agrees to sign and be bound by the terms
of the Company’s Arbitration Agreement, which is incorporated herein by this
reference.

14. General Provisions.

14.1. Successors and Assigns. The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company. The performance of Executive is personal hereunder, and
Executive agrees that Executive shall have no right to assign and shall not
assign or purport to assign any rights or obligations under this Agreement. This
Agreement may be assigned or transferred by the Company; and nothing in this
Agreement shall prevent the consolidation, merger or sale of the Company or a
sale of any or all or substantially all of its assets. Subject to the foregoing
restriction on assignment by Executive, this Agreement shall inure to the
benefit of and be binding upon each of the parties; the affiliates, officers,
directors, agents, successors and assigns of the Company; and the heirs,
devisees, spouses, legal representatives and successors of Executive.

14.2. Waiver. This Agreement may not be amended or waived except by a writing
signed by Executive and by a duly authorized representative of the Company other
than Executive. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right. Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches.

14.3. Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

14.4. Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing Company, but Executive
has participated in the negotiation of its terms. Furthermore, Executive
acknowledges that Executive has had an opportunity to review and revise the
Agreement and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement. All rights or remedies specified for a party herein shall be
cumulative and in addition to all other rights and remedies of the party
hereunder or under applicable law.



--------------------------------------------------------------------------------

14.5. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of California.

14.6. Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to the addresses set forth above, or such other address as
either party may specify in writing.

14.7. Survival. Sections 7 (“Competitive Employment”), 8 (“Confidentiality and
Proprietary Rights”), 9 (“Non-Solicitation”), 10 (“Injunctive Relief”), 11
(“Return of Company Property”) 13 (“Agreement to Arbitrate”), 14 (“General
Provisions”) and 15 (“Entire Agreement”) of this Agreement shall survive
Executive’s employment by Company.

14.8. Taxes. All amounts paid under this Agreement shall be paid less all
applicable state and federal tax withholdings (if any) and any other
withholdings required by any applicable jurisdiction or authorized by Executive.
Notwithstanding any other provision of this Agreement whatsoever, it is the
intention of the parties that this Agreement complies with Section 409A. The
Company and Executive will work together in good faith to consider either
(i) amendments to this Agreement or (ii) revisions to the Agreement with respect
to any payments under this Agreement, which are necessary or appropriate to
avoid imposition of any additional tax or income recognition prior to the actual
payment to Executive under Section 409A of the Code (relating to deferred
compensation arrangements) and any related administrative guidance issued by the
Internal Revenue Service.

Notwithstanding anything to the contrary in this Agreement, no severance payable
to Executive, if any, pursuant to this Agreement, when considered together with
any other severance payments or separation benefits that are considered deferred
compensation under Section 409A (together, referred to as the “Deferred
Compensation Separation Benefits”) will be payable until Executive has a
“separation from service” within the meaning of Section 409A. Notwithstanding
anything to the contrary in this Agreement, if Executive is a “specified
employee” within the meaning of Section 409A at the time of his separation from
service (other than due to death) then the Deferred Compensation Separation
Benefits that are payable within the first six (6) months following his
separation from service, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
his separation from service (the “Specified Employee Delay”). All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if his death occurs following his separation
from service but prior to the six (6) month anniversary of such separation from
service, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of



--------------------------------------------------------------------------------

his death and all other Deferred Compensation Separation Benefits will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment and benefit payable under this Agreement is intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Internal Revenue Service and United States Department of Treasury administrative
guidance promulgated under Title 26 of the United States Code (the “Treasury
Regulations”).

Any amount paid under the Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Separation Benefits for
purposes of this paragraph.

Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit shall not constitute Deferred Compensation Separation
Benefits for purposes of the immediately preceding paragraph above. For purposes
of this Agreement, “Section 409A Limit” will mean the lesser of two (2) times:
(A) his annualized compensation based upon the annual rate of pay paid to
Executive during the Company’s taxable year preceding the Company’s taxable year
of his separation from service as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (B) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which his employment is terminated.

15. Entire Agreement. This Agreement, including the Company’s Confidential
Information and Invention Assignment Agreement, the Company’s Arbitration
Agreement and the Company’s Stock Incentive Plan herein incorporated by
reference, constitutes the entire agreement between the parties relating to this
subject matter and supersedes all prior or simultaneous representations,
discussions, negotiations, and agreements, whether written or oral. To the
extent that the practices, policies or procedures of the Company, now or in the
future, apply to Executive and are inconsistent with the terms of this
Agreement, the provisions of this Agreement shall control. Any subsequent change
in Executive’s duties, position, or compensation will not affect the validity or
scope of this Agreement. This Agreement may be amended or modified only with the
written consent of Executive and the Board of Directors of Company. No oral
waiver, amendment or modification will be effective under any circumstances
whatsoever.

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.



--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

Dated: November 18, 2008     /s/ William Frederick       William Frederick
Dated: November 18, 2008     NovaRay Medical, Inc.       By:   /s/ Jack Price  
      Jack Price        

Chief Executive Officer

NovaRay Medical, Inc.